DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lindstrom et al. (WO 2013/149787 A1) is the closest prior art. 
Lindstrom discloses a photovoltaic device (any one of dye-sensitized solar cell 2a, 2b and 2c) (figure 1) (see Abstract; page 3, line 33 to page 14, line 13) comprising: a first conducting layer (4) and a second conducting layer (5)  electrically insulated from one another (see Abstract and figure 1) and a porous substrate (7) (see Abstract and figure 1) disposed between the first conducting layer (4) and the second conducting layer (5).  Lindstrom further discloses a light absorbing layer (working electrode 3 which comprises dye adsorbed semiconductor or TiO2 particles to absorb light) comprising a plurality of grains (semiconductor or TiO2 particles) of a doped semiconducting material disposed on the first conducting layer (4) so that the grains are in electrical and physical contact with the first conducting layer (4), and a charge conductor (electrolyte) made of a charge conducting material partly covering the grains and arranged to penetrate through the first conducting layer (4) and the porous substrate (7) such that a plurality of continuous paths of charge conducting material is formed from the surface of the grains (TiO2 particles) 
However, although the first conducting layer (4) comprises a conducting material (inherently or implicitly), Lindstrom does not explicitly disclose that wherein the first conducting layer further comprises an oxide layer formed on the surface of conducting material, and an insulating coating made of an insulating material deposited on the oxide layer so that the oxide layer and the insulating coating together electrically insulate said paths from the conducting material of the first conducting layer.
Search did not reveal any other pertinent art that discloses a conducting layer comprising a conductive material and further comprising an oxide layer formed on the surface of conducting material, and an insulating coating made of an insulating material deposited on the oxide layer so that the oxide layer and the insulating coating together electrically insulate said paths from the conducting material of the first conducting layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721